      Case 1:20-cv-10850-NMG Document 49 Filed 02/03/21 Page 1 of 3



                    United States District Court
                      District of Massachusetts

                                    )
Legal Sea Foods, LLC,               )
                                    )
          Plaintiff,                )
                                    )
          v.                        )     Civil Action No.
                                    )     20-10850-NMG
Strathmore Insurance Company,       )
                                    )
          Defendant.                )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises out of a dispute between a seafood

restaurant chain and its insurance provider over insurance

coverage for business interruption losses suffered as a result

of the COVID-19 pandemic lockdown.

     In June, 2020, defendant Strathmore Insurance Company

(“defendant” or “Strathmore”) filed a motion to dismiss the

complaint filed by plaintiff Legal Sea Foods, LLC (“plaintiff”

or “Legal”).   Legal filed an opposition and both parties sought

and were granted leave to file replies.

     Also with leave of Court, plaintiff filed an amended

complaint in October, 2020.     Each party then filed a short,

supplemental memorandum in further support of their positions

with respect to the motion to dismiss.       Because many similar


                                  -1-
      Case 1:20-cv-10850-NMG Document 49 Filed 02/03/21 Page 2 of 3



lawsuits have been filed nationwide due to the hardships caused

by the COVID-19 pandemic lockdown, both parties have submitted

notices of supplemental authorities to advise the Court of

recent relevant decisions.

     Pending before the Court is the motion of Strathmore to

strike Legal’s second notice of supplemental authorities because

it contains additional argument characteristic of yet another

supplemental memorandum.

I.   Motion to Strike

     Nothing in the Federal Rules of Civil Procedure or the

local rules of this Court directly regulates the filing and

content of notices of supplemental authorities.        Nevertheless,

they are “commonly used in the federal court system” to alert

courts to subsequent decisions relevant to a pending motion.

Sisk v. Abbott Labs., No. 1:11-cv-159, 2012 U.S. Dist. LEXIS

49219, at *1 (W.D.N.C. Apr. 9, 2012).       Several courts have held

that it is improper for a notice to include legal argument

accompanying the cited authority. See, e.g., McGee v. Cole, 993

F. Supp. 2d 639, 644 (S.D.W. Va. 2014) (allowing exhibits but

striking legal arguments presented in a notice of supplemental

authority); United Broadcasting Corp. v. Miami Tele-

Communications, 140 F.R.D. 12, 13 (S.D. Fla. 1991) (“[A] notice

of supplemental authority that raises an argument . . . is in



                                  -2-
         Case 1:20-cv-10850-NMG Document 49 Filed 02/03/21 Page 3 of 3



fact an attempt at a sur-response, which is not permitted in the

absence of court order.”); Hagens Berman Sobol Shapiro LLP v.

Rubinstein, No. C09-0894 RSM, 2009 U.S. Dist. LEXIS 104619, at

*3 (W.D. Wash. Oct. 22, 2009) (“Th[e] notice of supplemental

authority was improper first because it contained argument

regarding the case, and second because the case was decided

before the [motion was filed].”).

     Strathmore      asserts,   and    this    Court   agrees,   that   Legal’s

second    notice   of   supplemental    authorities     contains   a    certain

amount of impermissible case analysis and legal argument.               Motions

to strike are a generally disfavored remedy, however, and district

courts have considerable discretion in deciding such motions. See

Pineda v. Skinner Servs., No. 16-cv-12217, 2020 U.S. Dist. LEXIS

177867, at *17-18 (D. Mass. Sept. 28, 2020) (collecting cases).

Accordingly, the Court will consider the authorities cited in

plaintiff’s second notice but it will disregard any argument or

commentary contained therein.

                                      ORDER

     For the foregoing reasons, the motion of defendant to

strike plaintiff’s second notice of supplement authorities

(Docket No. 44) is DENIED.

So ordered.
                                              /s/ Nathaniel M. Gorton
                                              Nathaniel M. Gorton
                                              United States District Judge
Dated February 3, 2021


                                       -3-
